Citation Nr: 0820601	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-38 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, in pertinent part, the 
RO denied service connection for pulmonary disability and 
residuals of a back injury.  The veteran's disagreement with 
the denial of those service connection claims led to this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran is seeking service connection for pulmonary 
disability, which he contends was caused exposure to asbestos 
exposure from the USS PRINCETON (LPH-5) or by exposure to 
ionizing radiation on the USS PRINCETON when the ship 
participated in nuclear weapons testing operations during 
Operation DOMINIC I in 1962.  It appears that development 
regarding the radiation aspect of the claim has been 
completed, but that additional development is required 
regarding claimed asbestos exposure.  

The veteran's service records show that he was assigned to 
the Air Company, Marine Detachment aboard the USS PRINCETON 
(LPH-5) from October 1960 to November 1962 with primary 
duties including helicopter mechanic and flight deck crewman.  
The veteran states that his first assignment when he was on 
the USS PRINCETON was while the ship was in dry dock at the 
Long Beach Naval Shipyard.  He states he was assigned to the 
removal of asbestos covers on pipes, fire watch for welders 
removing pipes, and clean up of the asbestos waste.  He 
states that after dry dock, his assignment was as LSE 
(Landing Signal Enlisted) and as crew leader for Flight 4 
area of the flight deck.  He contends that he was heavily 
exposed to asbestos dust 24 hours a day for about four months 
during dry dock rebuilding of the ship.  He asserts that 
exposure continued for the rest of his assignment on the ship 
as the dust could never be cleaned up.  The veteran reports 
that he had no exposure to asbestos either before or after 
service.  

VA medical records indicate that the veteran's diagnoses 
include pulmonary fibrosis and chronic obstructive pulmonary 
disease, and pulmonary function testing in April 2005 
reportedly revealed severe restrictive disease as well as 
obstructive disease.  The record shows the veteran reported 
to his private physician in December 2001 that he smoked five 
packs of cigarettes a day for 35 years and quit 13 years ago.

In view of the veteran's statements and the medical evidence 
of the presence of restrictive pulmonary disease, further 
development should be undertaken to attempt to corroborate 
the veteran's claimed asbestos exposure in service.  If it is 
determined that he was exposed to asbestos in service, it is 
the judgment of the Board that he should be provided a VA 
examination and medical opinion as to whether any current 
pulmonary disability is related to asbestos exposure in 
service.  

The veteran is also seeking service connection for residuals 
of a back injury in service.  He reports that while aboard 
the USS PRINCETON he slipped on a catwalk when it was wet due 
to being washed down during Operation DOMINIC I.  He states 
that he went to sick call and was put on bed rest for two 
days and after that he was given aspirin.  The veteran 
contends that this injury weakened his back and caused a 
reinjury to his back when he was working as a Navy contractor 
after service.  Medical records from a private physician show 
that in April 2002, the veteran reported that his back ad 
hurt ever since he was in service and it was hurting again 
now.  VA medical records show that in July 2002, under review 
of systems, it was noted that the veteran reported he had had 
some chronic low-grade back pain for many years.  In a VA 
record entry dated in February 2004, the veteran complained 
of symptoms related to both knees and his low back since the 
time he was in service.  He related his knee pain to jumping 
out of planes as a crew member and also reported he had a 
back injury in service and was told he needed surgery but 
refused.  The physician stated he was ordering X-rays for the 
knees and lumbar spine.  Although the record does not include 
pertinent X-ray reports, in an outpatient note dated in 
March 2004, the physician noted the veteran was being seen 
for follow up of diabetes and arthritis and that his X-rays 
were compatible with his diagnosis but his symptoms seemed 
out of proportion.  The physician prescribed Feldene.  Later 
VA records refer to knee symptoms but do not mention the low 
back.  

In view of the veteran's report of a fall in service followed 
by continuing back pain, and the VA medical records that 
indicate the veteran may have current back disability, it is 
the judgment of the Board that the complete VA medical 
records, including the 2004 lumbar spine X-ray report, should 
be obtained, and the veteran should be provided a VA medical 
examination with an opinion.  See 38 C.F.R. § 3.159(c); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Take action to determine whether 
the USS PRINCETON (LPH-5) underwent 
overhaul or modernization at any time 
during which the veteran was assigned 
to the ship, which was from 
October 1960 to November 1962 taking 
into account the veteran's recollection 
that that his first assignment when he 
was on the USS PRINCETON was while the 
ship was in dry dock at the Long Beach 
Naval Shipyard.  He states he was 
assigned to jobs including the removal 
of asbestos covers on pipes, fire watch 
for welders removing pipes, and clean 
up of the asbestos waste; he states 
this went on for about four months. 

This effort should include, but not be 
limited to, obtaining the pertinent 
deck logs for the USS PRINCETON (LPH-5) 
from Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park MD 20740-6001 [telephone (301) 
837-3510].  All action to obtain the 
requested information should be 
documented in the claims file.  

2.  Obtain and associate with the 
claims file the report of a VA X-ray 
study of the veteran's lumbar spine 
that was performed in February or 
March 2004.  In addition, obtain and 
associate with the claims file VA 
medical records for the veteran dated 
from October 2007 to August 2007 and 
from October 2007 to the present.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
back disability.  All indicated studies 
should be performed.  After review of 
the record and examination of the 
veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current back disability had its 
onset in service or is causally related 
to a fall in service or any other 
incident of service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Then, make a determination as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran was exposed to asbestos in 
service.  

5.  If it is determined that the 
veteran was exposed to asbestos in 
service, arrange for a VA pulmonary 
examination of the veteran to determine 
the nature and etiology of any current 
pulmonary disability, including 
pulmonary fibrosis.  All indicated 
studies should be performed.  After 
examination of the veteran and review 
of the record, and assuming that the 
veteran was exposed to asbestos in 
service, the physician should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
pulmonary disability is due to asbestos 
exposure in service or any other 
incident of service.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the 
examination report.  

6.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
pulmonary disability and entitlement to 
service connection for residuals of a 
back injury.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



